 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date' ofposting, and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500,if they have any questions concerning this notice or compliance withits provisions.C. L. Frank, Inc.andChauffeurs,Teamsters and Helpers LocalUnion 215, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.25-CA-1863.October 30, 1964DECISION AND ORDEROn July 15, 1964, Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.The Trial Examiner also found that Respondent had notengaged in certain other unfair labor practices alleged in the coin-plaint and recommended dismissal of those allegations.Thereafter,Respondent filed exceptions to the Trial Examiner's Decision, and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuantto Section 10(c) of the National Labor Relations Act,as amended,the Board adopts as its Order, the Order recommendedby the Trial Examiner and orders that Respondent, its officers,agents,successors,and assigns,shall take the action set forth in theTrial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE 'This case commencedwitha charge filed on December 12, 1963,1by theChargingParty,hereinafter sometimes referred to as the Union.Thereafter the1Dates hereinafter refer to theyear1963 unless otherwise indicated.149 NLRB No. 32. C. L. FRANK, INC.351General Counsel of the National Labor Relations Board, acting through theBoard's Regional Director for the Region 25, issued the complaint herein pur-suant to Section 10(b) of the National Labor Relations Act, as amended, herein-after sometimes referred to as the Act, on February 10, 1964.The complaintalleged that the Respondent, C. L. Frank, Inc., engaged in unfair labor practiceswithin the purview of Section 8(a)(1) and (5) of the Act.The Company's dulyfiled answer admits the jurisdictional allegations of the complaint, denies thecommission of the unfair labor practices alleged.On the complaint and answer a hearing was held at Evansville, Indiana, onMarch 19 and 20, 1964, before the Trial Examiner William J. Brown at which allpartiesappeared and participated, being accorded full opportunity to presentevidence and argument on the issues. Subsequent to the hearing briefs werereceived from the General Counsel and the Respondent and they have been fullyconsidered.Upon the entire record herein and on the basis of my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERThe pleadings and evidence herein indicate and I find that the RespondentEmployer is a corporation organized under the laws of the State of Indiana withitsprincipal office and place of business at 300 East Indiana Street, Evansville,Indiana, where it is engaged in the wholesale sales and distribution of fruits andproduce.During the year precedingissuanceof the complaint herein, admit-tedly a representative period, Respondent sold and distributed fruit and producehaving a value in excess of $50,000, and which was shipped from Respondent'sEvansville operation directly to points outside the State of Indiana. I find, asRespondent concedes, that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. I find that the volume of opera-tions are such as to justify and require the exercise of jurisdiction on the part ofthe Board.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidenceindicate and Ifind that the Unionisa labororganizationwithin the purview ofSection2(5) of the Act.IN. THE UNFAIR LABOR PRACTICESA. Introductionto the issuesC. L. Frank, Inc., is a family held corporation, its shareholders consisting ofC. L. Frank, James E. Wallace, son-in-law of Frank, their wives and Wallace'schildren.Frank is the Company's president and Wallace its vice president andgeneralmanager.The Company's fruit and produce business is conducted in aone-story building,measuring 116 by 100 feet.Wallace is a working manager,personally acquainted and friendly with employees, and frequently appears in thework areas among the rank and file.The immediate supervisor of the employeesin the bargaining unit herein involved isWilbur Barnes.Next to Barnes inseniority is Harold Herron, claimed by the General Counsel to have been made asupervisor on November 25.In November 1963, six employees signed cards authorizing the Union to act astheir collective-bargaining representative.2The Union's business manager, CliffordArden,promptly communicated with the Company, demanding recognition.Thereafter, under circumstances more fully detailed hereinafter, the employees'interest in union representation appeared to lessen. The Company admittedly hasrefused to recognize and bargain with the Union, asserting that it had a good-faithdoubt of the Union's claim to a majority and that in fact the Union did not havea majority at the time of its demand for recognition.The Union filed a representation petition on November 26 and its representativesigned an agreement for a consent election on December 3, the Employer sign-ing on December 6, and the Board's representative also signing on the latter2As explained more fully hereinafter there were eight employees In the appropriatebargaining unit. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDdate.The- Regional Director's approval of the consent-election agreement waswithdrawn by letter dated March 5, 1964, following issuance of the complaint inthe instant case.The issues in the case concern events occurring immediately after the receipt bythe Company of the Union's demand for recognition. In addition to the allegedrefusal to bargain in violation of Section 8(a)(5) the General Counsel allegedand introduced evidence designed to support violations of Section 8(a)(1) in thenature of interrogation of employees,direction of a poll concerning union repre-sentation,direct bargaining as to grievances and supervision and announcementof wage increases-alldesigned to. dissipate employee interest in the Union asstatutory representative of employees.B. Interference,restraint,and coercionThe complaint alleges the commission by the Respondent Company, throughthe agency of its vice president-general manager, Wallace, of four specific unfairlabor practices in the nature of interference,restraint,and coercion.These werealleged to have been committed on a single day, November 25, 1963.1.InterrogationWallace is charged with having interrogated employees concerning their un-ionmembership, activities, and desires.The evidence relating to this aspect ofthe case consists of the contents of a conversation with employee John Hall onthemorning of November 25, and a discussion with the entire group of em-ployees on the afternoon of the same day. In evaluating the testimony in thisarea it is necessary,in line with the principles ofBlue Flash Express, Inc.,109NLRB 591, to appraise the totality of the Employer's conduct to form a judgmentas to whether,under all the circumstances surrounding the questioning, theinterrogation had the inherent capacity to restrain, coerce, or interfere with em-ployees in the exercise of their statutory rights guaranteed under Section 7 ofthe Act.The issue here must be approached with recognition of the undisputed indica-tions that the Respondent's operations are those of a small, family held corpora-tion, in which the principal operating executive,Wallace, works closely with andispersonally and familiarly acquainted with all the employees.In short, a con-versation between the Respondent's vice president and an employee appears to bea far less terrifying encounter than such a meeting between a worker and the topexecutive of a large corporation where the rank-and-file worker is many stepsremoved from top company officials.Furthermore there appears, prior to the events of November 25, to have beenno precedent instances of hostility to employee self-organization.The evidence,on the contrary,reveals that in the distant past the Respondent had recognizedand had a bargaining relationship with the Union.This relationship apparentlylapsed during the manpower shortage era of the World War II period, when theUnion was no longer able to refer employees and management had to hire fromother sources unconnected with the Union. In fact, as more fully appears hereinafter, the recrudesence of organization here involved appears to have been spon-taneous among employees rather than due to outside organizational effort on thepart of the Union, with the virtually inescapable conclusion that there was nodemonstration of union animus prior to the completion of the self-organizationhere involved.On Friday, November 22, following the receipt of authorization cards from sixof the employees in the agreed-upon appropriate unit, viz, all truckdrivers, ware-housemen and helpers,exclusive of professional employees, guards, and supervi-sors, theUnion mailed to the Respondent its letter(inevidence as GeneralCounsel's Exhibit No. 2) asserting its majority claim in the above unit, demand-ing recognition and asking for a negotiation meeting within the next 24 hours.The letter concluded with an offer,, in the event of employer doubt of themajorityclaim,toprove the majority status by any mutually agreeablemeansThe letter was dispatched by certified mail, return receipt requested, andapparently was accepted by Respondent's president,. Frank, on Sunday, Novem-ber 24. Its existence came to Wallace's attention first on that Sunday when Frankstopped by Wallace's home and inquired as to whether there was "any uniontrouble "The letter was not opened by Wallace until his arrival at the plant onMonday morning. C. L. FRANK, INC.353During the course of that morning Wallace met employee Hall, one of thecard signers and, apparently,a leader in the organization of the others in theplant.According to Wallace's testimony he asked Hall whether Hall knew any-thing about the "union deal."Hall replied that the employees had all changedtheirminds.Wallace testified,and I credit him in this, that he told Hall on thatoccasion that whatever the boys wanted was all right with him.Wallace thereafter discussed with his wife,apparently also a worker in theRespondent'soperations,the union letter and the statement of Hall concerningemployee disaffection and she suggested that he talk to the others.There is aconflict in the testimony as to whether Wallace called the boys to a meeting inthe plant that afternoon or whether he happened in upon them while they were allworking in the backroom.I think that the truth is that Wallace summoned themen together into an audience and that this is revealed by the fact that hegathered Herron and Barnes to accompany him.This conclusion is also support-ed by Wallace'spretrial affidavit, received in evidence as that of a party for itsadmissions,indicating thatWallace did in fact call the men to the meeting inthe backroom.This backroom meeting was conducted about 2:30 p.m. The nature of the,talk between Wallace and the employees was recounted by Wallace and employeesHerron3and Stirsman.According to Wallace's account he asked the employees,assembled per his order as I find, what they knew about the Union's letter assert-ing a representation claim.Herron and Stirsman generally confirm this accountofWallace'squestioning'at the afternoon meeting.ApparentlyWallace assuredemployees that whatever the men decided would be acceptable to him.The sum total of the evidence relating to alleged interrogation establishes thatWallace,.rather than attempting to discover the identity of the organizationalleaders or joiners, was genuinely surprised at the assertion of the majority claimand sought to learn whether it had substance or not by the relatively innocuousquestions set out above. Under all the circumstances of this case,even takinginto account the commission of other unfair labor practices hereinafter set forth, Iam unconvinced that the evidence preponderates in favor of a finding that Wal-lace's questioning constituted interference,restraint,or coercion within the scope ofSection 8(a)(1).I shall recommend dismissal of this count of the complaint.2.Direction of poll concerning representationWallace is alleged,in the course of the backroom talk with employees on theafternoon of November 25, to have engaged in an unfair labor practice withinthe scope of Section 8(a)(1) by directing employees to conduct a poll amongthemselves concerning union representation.Wallace,Herron, and Dexter testified concerning the alleged direction of em-ployees to poll themselves.According toWallace's account, after some initialinquiries as to the nature of their problems he instructed the boys to do whateverthey wanted but to let him know their decision in order that he could reply totheUnion'sdemand.His testimony clearly indicates that he ordered the men todetermine,then and there,theirpreference for or against union representa-tion.He directed the foreman,Barnes, to, leave with him so that the men coulddecide the issue among themselves.Furthermore,Wallace appears by his ownaccount to have gone to the timeclock area at checkout time to learn the resultsof the employee deliberations.Finally, he directed the men to have one of theirnumber call the Union to inform him of their decision.Herron and Dexter 4 donot dispute this account of the events.consisted solely of an instruction to employees that they caucus among them-selves and inform him of the result.If this stood alone or merely in conjunctionwith the instances of interrogation noted above it would appear to be either nounfair labor practice or one of so slight impact as not to warrant a remedialorder.But as noted hereinafter the direction of employees to poll themselvesoccurred in a context of other unfair labor practices in the nature of the an-nouncement of improvement in wages and working conditions which appear tome to have been effected and announced for the purpose of affecting employeeinterest in outside organization.Accordingly in the circumstances here present I3The status of Herron is discussed hereinafter4Dexter appears to have gone out on a delivery shortly after Wallace's talk to the em-ployee group.He returned in time to learn of the results and to be selected as the one tocall the Union and inform Arden of the employee renunciation.770-076-65-vol. 149-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind and conclude that the action of Wallace in directing employees to take apoll-of their number as to their continued interest in union representation-nowthat the new benefits had been revealed to them-constituted interference, re=straint,and coercion and an unfair labor practice within the scope of Section8(a)(1) of the Act. SeeStainlessWare Company of America,87NLRB 138;Standard Rate & Data Service, Inc.,133 NLRB 337.3.Adjustment of grievances and announcement of benefitsThis aspect of the case concerns the allegations of the complaint and assertionsof the General Counsel that in the course of his discussion with employees on theafternoon of November 25, Wallace, for the purpose of undermining the Union'ssupport among employees, adjusted their principal grievance by advancing theirchoice for the post to a supervisory position 5 and in the same discussion an-nounced a forthcoming wage increase.The circumstances surrounding the antecedents of the afternoon meeting in thebackroom on November 25 have been set forth above. It appears from Wallace'stestimony that after inquiring of the assembled employees what brought on theunion demand he was informed by employee Dexter that the employees werediscontented over the absence of any direction of their work in loading orders onthe platform.The situation appears to have been one of "all Indians and nochief"with the result that the workers felt discontented over their mutual uncer-tainty as to the order in which customers' orders should be loaded on the trucks.Itwas made plain to Wallace, in other words, that the lack of a leader inthis operation was the main cause of employee interest in the Union.At this point Wallace inquired of the group as to whom they wanted to betheir boss in connection with the loading problem.Dexter spoke for the groupand stated that they wanted Harold Herron to be the man to direct the flow ofwork on the platform.Wallace immediately assented to this.While Herronclearly is shown not to have been elected to supervisory status, his assignment toa leadman role plainly was an effective settlement of the outstanding grievanceand the conclusion is virtually inescapable that the action was taken as an adjust-ment of the grievance which had led to union interest. By this action theRespondent plainly interfered with the right of employees to continue their inter-est in self-organization free and clear of employer interference in the matter. Ifind that the announcement of Herron's new role was an. unfair labor practicewithin the scope of Section 8 (a) (1) of the Act.With respect to the announcement of the wage increase, it is undisputed that inthe course of his talk Wallace informed the assembled employees that a wageincreasewas scheduled for the first of the year.Respondent contends that theincrease had been determined upon some considerable time prior to the meetingof November 25 and in the circumstances plainly could not have any effect onunion sympathy of the listeners since the announcement, according to Respon-dent, was made after Wallace learned that employee interest in the Union was dueto something other than any discontent with wages.Wallace testified that it was sometime in September or early October that thedecision was made to effectuate a 10-cent-per-hour wage increase on the first ofthe year.It appears from his testimony that prior practice had been to announcesuch wage increases shortly before the effective date and that in the case of thepresent increase the initial plans were to announce it on the occasion of the annualChristmas party which would be a week or so before its effective date.Wallace's account that the decision to increase wages as of the first of the year,1964, finds support in the testimony of Herron and Dexter that the forthcomingincreasewas revealed to them sometime early in October. I credit Wallace'stestimony that. the amount and date of the increase had been determined prior tothe advent of the union campaign.5 The General Counsel's brief tempers this assertion somewhat by substituting "boss" Inlieu of "supervisor."The evidence respecting Herron's duties and authority clearly estab-lashes that his duties are essentially the same as other rank and file workers except forthe November 1963 grant of authority to direct the order of loading on the platform.He is the senior employee but appears to be compensated on thesame basisas other workersand to have no authority except that of directing the order of loadingThis does notappear to involve or require the use of independent judgmentI conclude that Herronnever was a supervisor at any material time. C. L. FRANK, INC.355Respondent contends that any inference that the announcement was made in thecourse of the November 25 talk to employees for the purpose of dissuadingemployees from union sympathy is rebutted by the evidence tending to indicatethat the reference to the scheduled increase was made only after Wallace had beenapprised that any discontent was bottomed on working conditions,viz, the uncer-tainty as to assignments on the loading dock, as distinguished from wage rates.Appraising the testimony ofWallace and Dexter together with the pretrialaffidavit ofWallace, it is my conclusion that the preponderance of the evidenceindicates that Dexter replied,when Wallace at an early stage in the course ofthe November 25 afternoon talk in the backroom inquired as to what brought theunion matter about,that it was more likely working conditions than wages. Itwas, I find, then that Wallace announced the scheduled wage increase.The factthat the employees regarded the platform loading uncertainties as a more potentargument for unionization,does not necessarily preclude the wage announce-ment's having an inherently coercive effect. It may well have been regarded byallconcerned as anadded inducement served up to allay whatever discontentexisted among employees.The evidence preponderates in favor of the conclusion that the announcementof the forthcoming wage increase at the particular time and under the particularcircumstances necessarily had the potential effect of interfering with employeeadherence to their support of the Union.That Wallace may not have had thespecific intent to coerce is not determinative;themens reaisnot an essentialelement of an unfair labor practice.C. The refusal-to bargainOn November 19, 1963, employee John Hall,apparently the leader in employeeself-organization,went to the union hall together with his fellow workers Eisen-hauer,Krohn, and Stirsman.BusinessManager Arden discussed membership withthe group and gave them authorization cards.The following day, according toundisputed testimony of Hall, he signed a card and employees Eisenhauer, Krohn,and Stocker signed cards in his presence.Employee Brown signed a card thefollowing daysinHall's presence and employee Stirsman,either on November 20or 21,delivered to Hall an authorization card which he had previously signed.Hall and Eisenhauer delivered five of the cards to the union business manageron November 20 and the next day delivered Jack Brown'scardThe cardsconstituteapplications formembership and authorizations for representation.7The six employee authorization cards delivered to the Union on November 20and 21 indisputably constitute a majority of employees in the agreed-upon appro-priateunit of drivers,warehousemen,and helpers at Respondent'splant.Ontheir receiptArden directed his secretary to forward them to the Indianapolisoffice of the Union for transmittal to the Board in support of a representationpetition.The cards were apparently received in the Board's Regional Officesometime on November 26 and a petition was filed the same day.Arden also, onNovember 21, instructed his secretary to write the Respondent demanding recog-nition and under date of November'22 the letter, as noted above, was sent tothe Respondent.Wallace learned from Frank of the existence of a letter from aunion but apparently did not open the letter until his arrival at the plant onMonday, November 25.The Respondent presented evidence designed to establish thatWallacewasinformed on the morning of November 25 that most of the employees hadwithdrawn their support of the Union,thatWallace was therefore in good-faitha Brown apparently predated his card since it bears the date of November 20There isno question as to its authenticity or effectiveness7The cards also contain the following provision:...it being understood that in the event this application and authorization has beensigned during the organizationof myfellow employees by the union then I agree thatI have no right'to revoke, cancel or withdraw such during the organization efforts ofthe union,such period however not to exceed one year from the date hereof.The General Counsel appears to contend,citingBonnie Lass KnittingMills,Inc,126 NLRB1396,1408,that this provision would preclude employee withdrawal of their authoriza-tionsThis position seems doubtful,no consideration being furnished for the irrevocabilityfeature, and I do not rely on any conception that employees herecould notcancel theirauthorizations. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoubt as to the Union's right to recognition, which doubt was resolved by theinformal poll taken in the afternoon of that day.Respondent would see theevidence as requiring the conclusion that there either was no majority at thecritical time or, at least, that Respondent in good faith doubted a majority andhad a right to await a Board certification.The workday at the Frank plant and warehouse starts fairly early, about 4 a.m.or thereabouts.Hall testified, as also did Stirsman and Stocker, that they expect-ed Arden to meet them at or near the plant early on the morning of November 25for the purpose of presenting the Union'sproposed form of agreement to theCompany. None of these witnesses impressed me as conscientiously truthful buttheir account is undenied by Arden and I find that the employees were awaitingArden and were outspoken in their disappointment at his nonappearance.8Wallace's testimony is to the effect that on the morning of November 25 hemet Hall in the banana room and asked Hall what, if anything, he knew aboutthe union claim which Wallace had just received.According to Wallace, and heisconfirmed by Hall, Wallace was told that the men had changed their minds andifan election were held that day they would vote against the Union.Wallacedoes not appear to have had any other information on the morning of Novem-ber 25 except the union letter on the one hand and Hall's report on the other. It isimpossible to make a good-faith doubt out of the mere assertion by Hall thatemployees had changed their minds. But the contention is advanced that themorning discussion with Hall in conjunction with the events of that afternoontogether form the basis for Wallace's good-faith doubt of the Union's claim torepresentative status.We turn to closer examination of the events of theafternoon.As noted above, I find that -the November 25 afternoon meeting in the plant'sbackroom was in effect called by Wallace.Wallace was accompanied to themeeting by House Foreman Wilbur Barnes and by senior employee Harold Her-ron.The discussion appears to have opened with Wallace's reference to theunion letter and his inquiry as to what the men knew about the situation.Ap-praisingWallace'saccount on the witness stand in the light of his pretrialaffidavit, I find the evidence to preponderate in favor of the conclusion that atan early point in his talk, which apparently lasted only about 10 minutes or so,he asked the employees what had led to their interest in the Union, in other wordswhat grievance 9 they had.This interpretation ofWallace's inquiry finds supportin the testimony of Dexter who stated that Wallace inquired of the assembledemployees,after referring to the union letter, as to what was the"trouble,"plainly susceptible only of the interpretation that the "trouble"in question waswhat had generated the union interest.As appears from the testimony of Wallace, Dexter, and Stirsman, Wallace wasinformed that the "trouble"was the difficulty of scheduling the loading on theplatform without one man in charge to line up the loading orders.Wallaceasked the men whom they wanted to do this work and they appear to have settledon Herron as their choice.As the senior and apparently trusted employee, Her-ron was agreeable to Wallace and he then and there informed employees thattheirwish was granted.As noted above, I do not find that Herron was thenelevated to supervisory status, but the evidence shows that his new assignmentwas made pursuant to the employees'request as a settlement of their grievancesand as a means of quieting the "trouble"that had produced the interest in theUnion leading to the latter's demand for recognitionAfter announcing the new assignment of Herron,Wallace instructed em-ployees to discuss the matter among themselves and to let him know so that hecould reply to the Union.Dexter appears to have been a leader in declaimingagainst the Union.in the ensuing caucus during the brief period he attendedit.Dexter,a former member of the Union, who did not sign a card and appar-rentlywas not asked to in the November 1963 campaign, appears to have beenoutspoken in opposition to the Union. From the import of his testimony I.,conclude that the employees' discontent had not produced a majority against theUnion until the caucus of November 25 in the afternoon,afterWallace had adjust-ed the principal grievance.'General Counsel requests that the Trial Examiner judicially note November 25 as anational day of mourning for President Kennedy.The request is granted but its sig-nificance does not appear controlling0On the stand Wallace could not recall but was not asked to deny that he used theteam "grievance" I find that he either used it or its equivalent. C. L. FRANK, INC.357At about the clocking-out time, 3 p.m., Wallace stationed himself near thetimeclock and was informed that the men' had decided against the Union. Dex-ter called Arden and later Wallace called Arden.It is undisputed that the employee-signatories to the authorization cards nevernotified the Union of their cancellation and that their notification to Wallace oftheir discontinuation of interest in the Union followed only after his grievanceadjustment.The credible evidence as summarized above reveals' that whileWallacemight, for a fleeting moment, have had a good-faith doubt as to a unionmajority on the basis of Hall's morning answer to Wallace's question in thebanana room, any doubt arising from that relatively innocuous conversation wasnot the basis of Wallace's refusal to bargain.Rather it clearly appears that thereal basis for Wallace's action was the afternoon caucus which followed upon hisaction in adjusting their grievances which had led to unionization.I find and. conclude that the Respondent's refusal to bargain was not based ona genuine and good-faith doubt as to the Union's claimSince the Union hada clear majority at the time it asserted a demand for recognition, Respondent'srefusalwas an unfair labor practice within' the scope of Section 8(a)(5). Inarriving at this conclusion I analyze the evidence as clearly indicating that ata time when the Union had requested bargaining and had the support of amajority in the appropriate unit, Respondent, throughWallace's actions on theafternoon ofNovember 25, brought about the dissipation of the majoritythrough his undertaking to inquire as to the causes of the employee support oftheUnion and taking action to remove the causes.Respondent by its directdealing in the face of a bargaining demand from the majority representativeengaged in unfair labor practices and cannot now be heard to complain that theUnion no longer has a majority.Respondent's unfair labor practices were effected in full on the afternoon ofNovember 25 and the circumstances that the Union subsequently filed a represen-tation petition and even agreed to a consent election cannot be regarded asmilitating against inquiry into the nature and effect of its actions on that after-noon nor as precluding remedial relief against the consequences of its acts.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent Employer set forth above occur-ring in connection with the operations of the Company described in section I,hereof, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIn view of the findings set forth herein to the effect that the Respondent's actin refusing to bargain with the Union constituted an unfair labor practice withinthe purview of Section 8(a) (5) I shall recommend that the Respondent be re-quired to cease and desist from such refusal to bargain and, upon request, bar-gain with the Union and embody any understanding reached as a result of such.bargaining in a written and signed memorandum of agreement. In view of thefindings that Respondent has engaged in acts of interference, restraint, andcoercion within the purview of Section 8(a)(1) I shall recommend that it berequired to cease and desist from such conduct and any like or related conduct. Ishall recommend the posting of an appropriate notice.On the basis of the foregoing findings of fact and,upon the mature record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent'soperations affect commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) ofthe Act., '3.All truckdrivers,warehousemen,and helpers employed in Respondent'splant, exclusiveof office clericalemployees,professional employees,guards, andsupervisors as definedin the Actconstitute a unit appropriate for collective bar-gaining within the meaning of Section9(b) of the Act.4.By refusing from and afterNovember 25, 1963, tobargain in good faithwiththeUnion as exclusive bargaining representative of employees in the above 358DECISIONSOF NATIONAL LABORRELATIONS BOARDappropriate unit,Respondent has engaged'inand is engaging in unfair laborpractices defined in Section 8(a)(5) and(1) of the Act.5.By directing employees to conduct a poll as to their authorization of theUnion to act as their bargaining agent, and by announcing wage increases andadjusting employee-grievances for the purposes of undermining employee sup-port of theUnion,under the circumstances set forth above,Respondent hasengaged in unfair labor practices defined in Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.7.Respondent has not been shown to have interrogated employees as allegedin the complaint herein.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the, entire - record in this case I recommend the Respondent, its officers,directors,agents, and assigns shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith with the Union as towages, hours, and terms and conditions of employment covering employees inthe unit herein found appropriate.(b)Directing employees to poll themselves as to their collective-bargainingrepresentative,announcingwage increases,and adjusting grievances for thepurpose of dissuading employees from support of the Union as their bargainingrepresentative.(c) In any like or related manner interfering with,restraining or coercing em-ployees in the exercise of their rights under Section 7 of the Act.2.Take the following affirmative action which appears necessary and appro-priate to effectuate the policies of the Act.(a)Upon request, bargain collectively in good faith with the Union as theexclusive representative of employees in the unit herein found appropriate andincorporate in a written and signed memorandum any understanding reached asa result of such bargaining.(b) Post at its Evansville, Indiana, plant and warehouse, copies of,the attachednoticemarked "Appendix." 10Copies of said notice to be furnished by theRegional Director for Region 25, shall, after being duly signed by a representa-tive of Respondent, be posted by it immediately upon receipt and be maintainedby it for a period of 60 consecutive days thereafter in conspicuous places, including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by other material.(c)Notify the Regional Director for Region 25, in writing, within 20 daysfrom receipt of this Decision what steps it has taken to comply herewith."It is recommended that unless within the aforesaid 20-day period, Respondentnotify the Regional Director, in writing, that it will comply with the Orderrecommended herein, the NationalLaborRelations Board issue an order requir-ing Respondent to take the action recommended.10 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order Is enforced by a decree of the United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decree oftheUnited States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order.""If this Recommended Order is adopted by the Board, this provision shall be modifiedto read. "Notify the Regional Direction for Region 25, In writing, within 10 days fromthe, date of this Order, what steps the Respondent has taken, to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to, theRecommendedOrderof a Trial Examiner of the NationalLaborRelations Board,and inorderto effectuate the policiesof theNationalLaborRelationsAct, as amended, we hereby notify ouremployees that: -WE WILL bargainupon requestwith Chauffeurs, Teamstersand HelpersLocal Union 215, as exclusiverepresentative of employees in the appropriateunit,namely, drivers, warehousemen, and helpers in our Evansville plant. EQUITABLE LIFE INSURANCE COMPANY359WE WILL try in good faith to reach agreement with the above union andif agreement is reached we will embody such agreement in a written,signedagreement.WE WILL NOT refuse to bargain with the above Union nor will we directemployees to poll themselves as to their support of the above union,adjustgrievances or announce wage increases for the purpose of underminingunion support among employees.WE WILL NOT in any similar manner interfere with employees rightsunder section 7 of the National Labor Relations Act.C. L. FRANK, INC.Employer."Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 614ISTA Center, 150 W.Market Street,Indianapolis,Indiana, Telephone No. Mel-rose 3-8921,if they have any question concerning this notice or compliance withits provisions.Equitable Life Insurance CompanyandInsuranceWorkersInternational Union,AFL-CIO.Case No. 8-CA-34812.Octo-ber 30, 1964DECISION AND ORDEROn August 4, 1964, Trial Examiner A. Bruce Hunt issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions and a brief insupport of the exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case-to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has considered the Trial Examiner's Decision and theentire record in this case, including the exceptions and brief of theRespondent, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder, the Order recommended by the Trial Examiner, and or-ders that the Respondent, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder.149 NLRB No. 42.